Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings filed 9-16-20 have been accepted by the examiner.

Election/Restrictions
Applicant’s election without traverse of Species A (Fig. 4A), Species D (Fig. 5A), and Species G (Fig. 9) in the reply filed on 10-31-21 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Inoguchi et al. (US 2008/0316606) in view of Singer et al. (US 2020/0278547) and Tohara et al. (US 2010/0290124).
Regarding claim 1, Inoguchi (Fig. 1, 2, 8, 17, and 18) discloses a display for providing an image to an eye of a viewer (eg. the eye E shown in Fig. 8C), the display comprising:
(a) at least two projector assemblies (one assembly including 1 and 3, and a second assembly including 2 and 4), each projector assembly comprising:
(i) a light-guide optical element (LOE) (eg. 1 and 2) having a pair of external surfaces (eg. surfaces S1 and S2 of LOE 1, and surfaces S2 and S4 of LOE 2, as seen in Fig. 17), and
 (ii) an image projector arrangement (projectors 3 and 4 corresponding to 1 and 2, respectively) generating a partial image (IA and IB are each partial images of the complete image IC, as seen in Fig. 1), the image projector arrangement being deployed to introduce the partial image from the image projector arrangement into the LOE (eg. 3 projects the partial image IA into edge S3 of LOE 1 while 4 projects the partial image IB into edge S5 of 2) so as to propagate within the LOE by internal reflection (“internally totally reflected” discussed in [0088]) from said pair of external surfaces (eg. light from 3 totally internally reflects off of S2, while light from 4 totally internally reflects off of S4, as seen in Fig. 17), each projector assembly including a coupling-out arrangement (edge S1 for LOE 1, and edge S2 for LOE 2) associated with the LOE and configured for coupling out the partial image from the LOE towards the eye of the viewer (coupled out as “exit pupil S” towards the eye of the viewer, see [0069]),
wherein the LOE of a first of said projector assemblies is deployed in overlapping relation with the LOE of a second of said projector assemblies (1 and 2 overlap, as seen in Fig. 17) such that the first projector assembly projects a first partial image corresponding to a first part of the image (as seen in Fig. 1, 1 projects partial image IA from 3), and the second projector assembly projects a second partial image corresponding to a second part of the image (as seen in Fig. 1, 2 projects partial image IB from 4), said first and second part of the image having partial overlap so that the at least two projector assemblies cooperate to display the image to the eye of the viewer (“the first and second original images IA and IB may partially overlap each other” as discussed in [0061] and seen in Fig. 2); and
(b) a controller comprising at least one processor (20 is a “computer” as discussed in [0041], which includes a processor), said controller being associated with said image projector arrangement of at least said first and second projector assemblies (20 shown attached via drive unit 10 in Fig. 1 to control the image projectors) and reducing a pixel intensity of selected pixels projected by at least one of said first and second image projector arrangements (using aperture stops St1 and St2, the “light fluxes from the first and second display elements 3 and 4 in the exit pupil S” are adjusted, see [0068]), said selected pixels being in a region of said partial overlap between said first and second part of the image (as seen in Fig. 17, St1 is on the bottom left of edge S3, corresponding to the “overlapping area” shown in Fig. 2, while similarly, St2 is on the upper left of edge S4, also corresponding to the “overlapping area”) so as to enhance a perceived uniformity of the image (“enabling the observer to observe the combined image having a substantially constant brightness” as discussed in [0069]).
However, Inoguchi fails to teach or suggest wherein the light-guide optical element has a pair of “parallel” external surfaces.
Singer (Fig. 1 and 15) discloses a display for providing an image to an eye of a viewer (eg. the eye shown in the bottom left of Fig. 15), the display comprising:
(a) at least two projector assemblies (one assembly including 33 and 173, a second assembly including 32 and 172, etc.), each projector assembly comprising:
(i) a light-guide optical element (LOE) (eg. 33 and 32) having a pair of parallel external surfaces (eg. the top and bottom surfaces seen in Fig. 15, labelled 13 and 15 in Fig. 1, with [0067] discussing how the same component of light can be “parallel to the inner surface 13 or to the outer surface 15,” and so both surfaces must also be parallel to each other as well), and
 (ii) an image projector arrangement (projectors 173 and 172 corresponding to 33 and 32, respectively) generating a partial image (“partial image field” discussed in [0081]), the image projector arrangement being deployed to introduce the partial image from the image projector arrangement into the LOE (eg. 173 projects a partial image into 33 while 172 projects a partial image into 32, see [0081]) so as to propagate within the LOE by internal reflection (“total internal reflections” discussed in [0052]) from said pair of parallel external surfaces (as seen in Fig. 15), each projector assembly including a coupling-out arrangement associated with the LOE (73 and 72 associated with 33 and 32, respectively) and configured for coupling out the partial image from the LOE towards the eye of the viewer (coupled out towards the eye of the viewer as seen in Fig. 15),
wherein the LOE of a first of said projector assemblies is deployed in overlapping relation with the LOE of a second of said projector assemblies (33 and 32 overlap, as seen in Fig. 15) such that the first projector assembly projects a first partial image corresponding to a first part of the image, and the second projector assembly projects a second partial image corresponding to a second part of the image (“partial image field in the light guide 3 shown on one of the image generators 17” and “divide a vertical field angle into a number of partial regions, which are transmitted separately from one another” as discussed in [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Inoguchi so the light-guide optical element has “parallel” external surfaces as taught by Singer because this allows all of the projector assemblies to be located on the same side of the light-guide (eg. both on the right side in Fig. 15, as opposed to opposite sides as in Inoguchi) which can improve the aesthetics of the display (similarly to as discussed in [0014]).
However, while Inoguchi and Singer teach the pixel intensity of selected pixels being reduced (eg. with aperture stops), Inoguchi and Singer fail to teach or suggest wherein it is the controller that is configured to reduce a pixel intensity of selected pixels.
Tohara (Fig. 7 and 8) discloses a display for providing an image to an eye of a viewer, comprising:
image projector arrangements (eg. projectors 14 and 15, seen in Fig. 7) each generating a partial image (23 and 24, respectively) that have a partial overlap (eg. partial images 23 and 24 partially overlap as seen in Fig. 8A, see also [0086]) and reducing a pixel intensity of selected pixels projected by at least one of said first and second image projector arrangements (instead of using aperture stops such as 64-67, shown in Fig. 9, “a luminance of the overlapping areas of the two original images corresponding to the area on the exit pupil plane where the first and second light fluxes 108 and 109 are overlapped with each other may be reduced” as discussed in [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Inoguchi and Singer so the controller is configured to reduce a pixel intensity of selected pixels as taught by Tohara because the “area of the exit pupil plane where the first and second light fluxes 108 and 109 are overlapped with each other has a luminance twice as high as those of other areas” (see [0055]) and this prevents uneven display brightness.

Regarding claim 2, Inoguchi, Singer, and Tohara disclose a display as discussed above, and Inoguchi further discloses wherein said first partial image and said second partial image share a set of common pixels (as seen in Fig. 2, the “overlapping area” includes the same pixels that make up the horizontal portion of the “P” character), and wherein said selected pixels of reduced intensity are a subset of said set of common pixels (the aperture stops St1 and St2 “change the proportion of the areas respectively formed with the light fluxes from the first and second display elements 3 and 4” so that some of the pixel light passes without blocking all of the pixel light, eg. so that the “combined image having a substantially constant brightness” as discussed in [0069]).

Regarding claim 7, Inoguchi, Singer, and Tohara disclose a display as discussed above, and Singer further discloses a display comprising at least a third projector assembly (including 171 and 31), the at least a third projector assembly comprising:
(i) a LOE (31) having a pair of parallel external surfaces (seen in Fig. 15, and similarly to as discussed above), and
(ii) an image projector arrangement (171) generating a third partial image corresponding to a third part of the image (each of 171, 172, and 173 generate different partial images, called “partial image field” in [0081]) and being deployed to introduce the third part of the image from the image projector arrangement into the LOE so as to propagate within the LOE by internal reflection from said pair of parallel external surfaces (as seen in Fig. 15), the at least a third projector assembly including a coupling-out arrangement associated with the LOE (71) and configured for coupling out the third partial image from the LOE towards the eye of the viewer (the rays of light from 171 seen entering the viewer’s eye in the left side of Fig. 15 from 71), wherein the LOE of the at least a third projector assembly is deployed in overlapping relation with the LOE of at least one of the first and second projector assembly (all three of 31, 32, and 33 are overlapping as seen in Fig. 15) such that the at least three projector assemblies cooperate to display the image to the eye of the viewer (cooperating to perform “field stitching” as discussed in [0081]).
Additionally, Inoguchi discloses wherein the controller is further associated with the image projector arrangement (as discussed above) and configured to reduce a pixel intensity of selected pixels projected by at least one image projector arrangement of at least one of the projector assemblies (using St1 and St2 to reduce the “light flux” from the pixels in the overlapping area), the selected pixels being a region of partial overlap between at least two parts of the image (as discussed above, see [0068]).
Therefore, the combination of Inoguchi, Singer, and Tohara would provide a controller that is further associated with the image projector arrangement of the at least a third projector assembly (the third projector assembly taught by Singer, with Inoguchi teaching the same controller associated with each of the projector assemblies, eg. through 10 as seen in Fig. 1) and configured to reduce a pixel intensity of selected pixels projected by at least one image projector arrangement of at least one of the projector assemblies (Inoguchi teaches that each of the projector assemblies have a corresponding aperture stop to reduce the light flux, see [0068]), the selected pixels being a region of partial overlap between at least two parts of the image (eg. in order to produce a “combined image having a substantially constant brightness” as discussed in [0069]).
It would have been obvious to one of ordinary skill in the art to combine Inoguchi, Singer, and Tohara for the same reasons as discussed above.

Regarding claim 8, Inoguchi, Singer, and Tohara disclose a display as discussed above, and Singer further discloses wherein the second projector assembly comprises a second image projector arrangement (including 171 and 31) generating a third partial image corresponding to a third part of the image (each of 171, 172, and 173 generate different partial images, called “partial image field” in [0081]), and being deployed to introduce the third partial image into the LOE of the second projector assembly (seen in Fig. 15, the light from 171 enters 31, and then after reflecting off of 71, enters 32).
Additionally, Inoguchi teaches wherein the controller (20) is further associated with said second image projector arrangement (the same controller is associated with each of the projector assemblies, eg. through 10 as seen in Fig. 1) and configured to reduce a pixel intensity of selected pixels projected by at least one image projector arrangement of at least one of the projector assemblies (adjusting the light fluxes of the pixel using St1 and St2, as discussed in [0068]), the selected pixels being a region of partial overlap between at least two parts of the image (St1 and St2 are associated with the “overlapping area,” as discussed above).
Tohara additionally discloses a display for providing an image to an eye of a viewer, comprising:
image projector arrangements (eg. projectors 14, 15, and 16, seen in Fig. 7) each generating a partial image (23, 24, and 25, respectively) such that said first, second and third parts of the image have partial overlap (eg. partial images 23 and 24 partially overlap as seen in Fig. 8A, while partial images 24 and 25 partially overlap as seen in Fig. 8B, see also [0086] and [0087]).
It would have been obvious to one of ordinary skill in the art to combine Inoguchi, Singer, and Tohara for the same reasons as discussed above.

Regarding claim 9, Inoguchi, Singer, and Tohara disclose a display as discussed above, and Singer further discloses wherein said LOEs of said at least two projector assemblies are deployed parallel to one another (as seen in Fig. 15, all three of 33, 32, and 33 are parallel to one another).
It would have been obvious to one of ordinary skill in the art to combine Inoguchi, Singer, and Tohara for the same reasons as discussed above.

Regarding claim 11, Inoguchi, Singer, and Tohara disclose a display as discussed above, and Singer further discloses wherein the LOEs are deployed to extend around or partially encompass the viewer or an eye of the viewer (extending around the front of the viewer’s eye, as seen in both Fig. 7 and 15), the display further comprising one or more index-matched mediums (in this case, “air” with an index n2 matches to the n1 refractive index of the light guide, as discussed in [0065]) deployed around the viewer between said LOEs forming an optically smooth transition with edges of the LOE (“observation light can pass through the output coupling structure with as little impairment as possible” as discussed in [0011]).
It would have been obvious to one of ordinary skill in the art to combine Inoguchi, Singer, and Tohara for the same reasons as discussed above.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Inoguchi et al. (US 2008/0316606) in view of Dobschal et al. (US 2020/0355924) and Tohara et al. (US 2010/0290124).
Regarding claim 12, Inoguchi (Fig. 1, 2, 8, 17, and 18) discloses a display for providing an image to an eye of a viewer (eg. the eye E shown in Fig. 8C), the display comprising:
(a) a projector assembly (eg. including 1, 2, 3, and 4) comprising:
(i) a light-guide optical element (LOE) (eg. 1) having a pair of external surfaces (eg. surfaces S1 and S2), said LOE being configured for 2D aperture expansion of an image propagating through it (the partial images IA and IB combine to form an “enlarged virtual image” as discussed in [0043]),
(ii) at least two image projector arrangements (eg. 3 and 4) generating at least two partial images (eg. IA and IB) corresponding to at least a first part of the image and at least a second part of the image (IA corresponds to a first part IA’ of image IC, while IB corresponds to a second part IB’ of image IC, as seen in Fig. 1), respectively, the at least two image projector arrangements being deployed to introduce the at least two partial images into the LOE so as to propagate the at least two partial images within the LOE by internal reflection (“internally totally reflected” discussed in [0088]) from said pair of external surfaces (as seen in Fig. 1, the projector 3 and 4 transmit the images through the LOE 1 and 2, with the image 3 being internally reflected off S2 and the image 4 being internally reflected off S4, as seen in Fig. 1), the projector assembly including a coupling-out arrangement (S1) associated with the LOE and configured for coupling out the partial images from the LOE towards the eye of the viewer (the light paths shown in Fig. 1, with the images being transmit out to the user’s eye E via S1), wherein said at least a first part of the image and at least a second part of the image have partial overlap (“the first and second original images IA and IB may partially overlap each other” as discussed in [0061] and seen in Fig. 2) so that the at least two projector assemblies cooperate to display the image to the eye of the viewer (cooperating to perform “field stitching” as discussed in [0081]); and
 (b) a controller comprising at least one processor (20 is a “computer” as discussed in [0041], which includes a processor), said controller being associated with said at least two image projector arrangements (20 shown attached via drive unit 10 in Fig. 1 to control both image projectors 3 and 4) and configured to reduce a pixel intensity of selected pixels projected by at least one of said first and second image projector arrangements (using aperture stops St1 and St2, the “light fluxes from the first and second display elements 3 and 4 in the exit pupil S” are adjusted, see [0068]), said selected pixels being in a region of said partial overlap between said first and second part of the image (as seen in Fig. 17, St1 is on the bottom left of edge S3, corresponding to the “overlapping area” shown in Fig. 2, while similarly, St2 is on the upper left of edge S4, also corresponding to the “overlapping area”) so as to enhance a perceived uniformity of the image (“enabling the observer to observe the combined image having a substantially constant brightness” as discussed in [0069]).
However, Inoguchi fails to teach or suggest wherein the light-guide optical element (LOE) has a pair of “parallel” external surfaces, or “two non-parallel sets of mutually parallel reflective surfaces.”
Dobschal (Fig. 3) discloses a display for providing an image to an eye of a viewer, the display comprising:
(a) a projector assembly (seen in Fig. 3) comprising:
(i) a light-guide optical element (LOE) (1) having a pair of parallel external surfaces (eg. surfaces 3 and 5), two non-parallel reflective surfaces (“131 and 132, “tilted with respect to each other” as discussed in [0055]),
(ii) at least two image projector arrangements (111 and 112) generating at least two partial images corresponding to at least a first part of the image and at least a second part of the image, respectively (111 generates partial image 121 while 112 generates partial image 122, seen in Fig. 4, and shown combined in Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Inoguchi so the light-guide optical element has “parallel” external surfaces as taught by Dobschal because this allows all of the projector assemblies to be located on the same side of the light-guide (eg. both on the top side in Fig. 3, as opposed to opposite sides as in Inoguchi) which can improve the aesthetics of the display.
While Dobschal teaches that the two non-parallel reflective surfaces are diffraction gratings (“output coupling structure will in this case be diffraction gratings” as discussed in [0053]), Inoguchi and Dobschal fail to explicitly show that the diffraction gratings are “sets of mutually parallel reflective surfaces.”
However, Allman discloses that “as is well known by those of skill in the art, a diffraction grating is a group of parallel lines” (see [0026]).
Therefore, the combination of Inoguchi, Dobschal and Allman would provide a display wherein the light-guide optical element (LOE) has two non-parallel sets of mutually parallel reflective surfaces (the diffraction gratings 131 and 132 of Dobschal are each “sets of mutually parallel reflective surfaces” as taught by Allman, and are non-parallel to each other as discussed in [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Inoguchi and Dobschal so each of the diffraction gratings are a set of mutually parallel reflective surfaces as taught by Allman because this allows the angle of light entering or exiting a waveguide to be controlled (see [0027]).

Allowable Subject Matter
Claim 13 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 13, Inoguchi (Fig. 1, 2, 8, 17, and 18) discloses a method of providing an image to an eye of a viewer (eg. the eye E shown in Fig. 8C), comprising:
generating, by a first projector assembly (eg. 1 and 3) comprising a first LOE (1) and a first image projector arrangement (3), a first partial image (IA) corresponding to a first part of the image (IA corresponds to the first part IA’ of image IC, seen in Fig. 1) for coupling out to the viewer (shown as the viewer’s eye E in Fig. 1);
generating, by a second projector assembly (eg. 2 and 4) comprising a second LOE (2) and a second image projector arrangement (4), a second partial image (IB) corresponding to a second part of the image for coupling out to the viewer (IB corresponds to the second part IB’ of image IC, seen in Fig. 1, output to the viewer’s eye E),
wherein the first and second LOEs are deployed in overlapping relation (as seen in Fig. 1, 1 and 2 overlap) such that said first and second part of the image are coupled out to the viewer having partial overlap (in the “overlapping area” shown in Fig. 2) so that the projector assemblies cooperate to display the image to the eye of the viewer (cooperating to perform “field stitching” as discussed in [0081]);
a controller (20) associated with the first and second image projector arrangements (20 controls 3 and 4 through 10, as seen in Fig. 1); and
reducing the intensity of selected pixels in said subset of pixels (using aperture stops St1 and St2, the “light fluxes from the first and second display elements 3 and 4 in the exit pupil S” are adjusted, see [0068]), said selected pixels being projected by at least one of said first and second image projector arrangements (St1 adjusts some of the pixels in the partial image IA from the first projector arrangement 3, while St2 adjusts some of the pixels in the partial image IB from the second projector arrangement 4), so as to enhance the perceived uniformity of the image (“enabling the observer to observe the combined image having a substantially constant brightness” as discussed in [0069]).
However, Inoguchi fails to teach or suggest “determining, by a controller, “a subset of pixels in a region of said partial overlap” and reducing, “by the controller, the intensity of selected pixels in said subset of pixels.”

Tohara (Fig. 7 and 8) discloses a display for providing an image to an eye of a viewer, comprising:
image projector arrangements (eg. projectors 14 and 15, seen in Fig. 7) each generating a partial image (23 and 24, respectively) that have a partial overlap (eg. partial images 23 and 24 partially overlap as seen in Fig. 8A, see also [0086]) and reducing a pixel intensity of selected pixels projected by at least one of said first and second image projector arrangements (instead of using aperture stops such as 64-67, shown in Fig. 9, “a luminance of the overlapping areas of the two original images corresponding to the area on the exit pupil plane where the first and second light fluxes 108 and 109 are overlapped with each other may be reduced” as discussed in [0055]).
However, Tohara still fails to teach or suggest reducing only a determined subset of pixels in a region of partial overlap.

Benitez et al. (US 2018/0003862) discloses (Fig. 36C) a display wherein partial images (3608, 3609, 3610, and 3611) partially overlap (near the center of the horizontal and vertical axis, seen in Fig. 36C), and wherein a subset of pixels in each of the partial images have a varying amount of overlap (in the center of the image, all four partial images overlap, while near the edges, the partial images only overlap their direct neighbors).

However, none of the currently cited references of record teaches or suggest “determining, by a controller, a subset of pixels in a region of said partial overlap” and “reducing, by the controller, the intensity of selected pixels in said subset of pixels” when combined with each of the other currently cited claim limitations.

Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 3, Inoguchi, Singer, and Tohara disclose a display as discussed above, and Inoguchi further discloses wherein said controller (20) varies the selection of the subset of said set of common pixels (eg. seen in Fig. 10A, 10B, and 10C, the subset of pixels corresponding to the exit pupil in the overlapping area are adjusted, with Fig. 10A showing pixels that are more centrally located than either Fig. 10B or 10C, for example).
However, Inoguchi, Singer, and Tohara fail to teach or suggest wherein said controller varies the selection of the subset of said set of common pixels “responsively to an overlap region adjustment input.”

Therefore, none of the currently cited references of record teaches or suggest “wherein said controller varies the selection of the subset of said set of common pixels responsively to an overlap region adjustment input” when combined with each of the other currently cited claim limitations.

Claims 4 and 5 are dependent upon claim 3, and so would be allowable for the same reasons.

Regarding claim 6, Inoguchi, Singer, and Tohara disclose a display as discussed above, however Inoguchi only uses aperture stops to adjust the intensity of the pixels (eg. the light flux, as discussed above), and while Tohara teaches a neutral density (ND) filter or, alternatively, reducing a luminance of the overlapping areas (both discussed in [0055]), Inoguchi, Singer, and Tohara each fail to teach or suggest “gradually” reducing the intensity of said selected pixels.

Therefore, none of the currently cited references of record teaches or suggest “wherein the controller is configured to gradually reduce the intensity of said selected pixels projected by the first projector arrangement across said region of partial overlap, and to gradually increase the intensity of said selected pixels projected by the second projector arrangement across said region of partial overlap” when combined with each of the other currently cited claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/               Primary Examiner, Art Unit 2691